*557The plaintiff was injured on March 23, 1993, when, in the course of his employment as a police officer, he slipped and fell in a building owned by the City of New York. In his action against the City of New York to recover damages for personal injuries, the petitioner asserted in his complaint a cause of action under General Municipal Law § 205-e. That statute became effective on July 12, 1989. Since the petitioner’s cause of action accrued after July 12, 1989, he is not exempt from the requirements of General Municipal Law §§ 50-e and 50-i (see, McNulty v New York City Tr. Auth., 166 Misc 2d 219). Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.